REISSUED FOR PUBLICATION
                                          ;QINAL                               9 FEB 2017
                                                                                 OSM
                                                                     U.S. COURT OF FEDERAL CLAIMS

1Ju tfyc lnitch ~tatcn Qlourt of JJrchcral Qllaimn
                             OFFICE OF SPECIAL MASTERS                            Fl LED
* ** ** **** ** * **** ** ***                                                    JAN 10 2017
LEE PATALOWSKI,                             *                                          OSM

                                            *       No. 15-1499V              F=u~?:s
                      Petitioner,           *       Special Master Christian J. Moran
                                            *
V.                                          *
                                            *      Filed: January 10, 2017
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *      Decision dismissing case;
                                            *      failure to prosecute.
                      Respondent.           *
* ** *** **** ** * ** ** ****
Lee Patalowski, Lititz, PA, pro se;
Lisa A. Watts, United States Dep't of Justice, Washington, D.C., for respondent.

          UNPUBLISHED DECISION DENYING COMPENSATION1

       Lee Patalowski filed a petition under the National Childhood Vaccine Injury
Act, 42 U.S.C. §300a-10 et. seq., on December 11, 2015 . The petition alleged that
he developed visual disturbances and was later diagnosed with optic
neuritis/neuropathy, permanent vision loss, and possible multiple sclerosis as a
result of the influenza ("flu") vaccination he received on December 12, 2012. The
information in the record, however, does not show entitlement to an award under
the Program.

         I.   Procedural History

      A detailed procedural history of this case can be found in the order to show
cause, filed October 14, 2016. In that order, Mr. Patalowski was instructed to


1
  The E-Government, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). Pursuant to Vaccine Rule 18(b), the parties have 14 days to
file a motion proposing redaction of medical information or other information described in 42
U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
show cause as to why this case should not be dismissed by December 13, 2016. To
date, Mr. Patalowski has not responded.

       II.   Analysis

       When a petitioner (or plaintiff) fails to comply with Court orders to
prosecute her case, the Court may dismiss the case. Sapharas v. Sec'y of Health &
Human Servs., 35 Fed. Cl. 503 (1996); Tsekouras v. Sec'y of Health & Human
Servs., 26 Cl. Ct. 439 (1992), affd, 991 F.2d 819 (Fed. Cir. 1993) (table); Vaccine
Rule 21(c); see also Claude E. Atkins Enters., Inc. v. United States, 889 F.2d 1180,
1183 (Fed. Cir. 1990) (affirming dismissal of case for failure to prosecute for
counsel's failure to submit pre-trial memorandum); Adkins v. United States, 816
F.2d 1580, 1583 (Fed. Cir. 1987) (affirming dismissal of case for failure of party to
respond to discovery requests).

       Additionally, to receive compensation under the National Vaccine Injury
Compensation Program (hereinafter "the Program"), a petitioner must prove either
1) that he suffered a "Table Injury" - i.e., an injury falling within the Vaccine
Injury Table - conesponding to one of his vaccinations, or 2) that he suffered an
injury that was actually caused by a vaccine. See§§ 300aa-13(a)(l)(A) and 300aa-
1 l(c)(l). An examination of the record did not uncover any evidence that Mr.
Patalowski suffered a "Table Injury." Thus, Mr. Patalowski is necessarily
pursuing a causation-in-fact claim.

       Under the Act, a petitioner may not be given a Program award based solely
on the petitioner's claims alone. Rather, the petition must be supported by either
medical records or by the opinion of a competent physician. § 300aa-13(a)(l). In
this case, Mr. Patalowski did not file any medical records to suppmt his claim.
Accordingly, Mr. Patalowski failed to demonstrate either that he suffered a "Table
Injury" or that his injuries were "actually caused" by a vaccination.

      Thus, this case is dismissed for failure to prosecute and for insufficient
proof. The Clerk shall enter judgment accordingly. See Vaccine Rule 21(b).

      IT IS SO ORDERED.

                                              tlvwdN-         t,
                                             Christian J. Mo~;;'
                                                                 ~/       ..
                                             Special Master